Exhibit 10.434

 

ASSIGNMENT OF CONTRACT

 

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this 6TH
day of December, 2004 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and INLAND WESTERN GREENVILLE FIVE FORKS, L.L.C., a
Delaware limited liability company (“Assignee”).

 

        Assignor does hereby sell, assign, transfer, set over and convey unto
Assignee all of its right, title and interest as Purchase under that certain
agreement dated as of September 10, 2004, as amended, and entered into by Sun
Life Assurance Company of Canada, a Canadian corporation, as Seller, and
Assignor, as Purchaser (collectively, the “Agreement”), solely as the Agreement
applies to the sale and purchase of the property described by the Agreement,
located in Simpsonville, South Carolina, and known as Five Forks Shopping
Center.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

 

 

ASSIGNOR:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. JOSEPH COSENZA

 

Title:

President

 

 

 

ASSIGNEE:

 

 

 

 

 

INLAND WESTERN GREENVILLE, FIVE FORKS, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

Name:

VALERIE MEDINA

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------